OPINION — AG — ** DUAL OFFICE HOLDING ** A PERSON MAY 'NOT' LEGALLY SERVE AS A MEMBER OF THE BOARD OF REVIEW FOR THE EMPLOYMENT SECURITY COMMISSION AND AS A CITY COUNCILMAN AT THE SAME TIME. IF A MEMBER OF THE BOARD OF REVIEW FOR THE EMPLOYMENT SECURITY COMMISSION IS ELECTED TO A CITY COUNCIL, HE AUTOMATICALLY VACATES HIS POSITION AS A MEMBER OF THE BOARD OF REVIEW. (MUNICIPALITY, PUBLIC OFFICE) CITE: 51 Ohio St. 6 [51-6], OPINION NO. 73-114, 11 Ohio St. 961.2 [11-961.2] (CITY COUNCILMAN), 40 Ohio St. 220 [40-220](C) (MIKE D. MARTIN) ** SEE OPINION NO. 91-572 (1991)